DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Rejoinder of Withdrawn Claims
It is noted herein that applicant elected claims 1-12 and 21 directed to the fuel oxygen conversion unit for a vehicle or an engine of the vehicle in the response to the Requirement for Restriction/Election dated 01/29/2021, and all apparatus claims, except cancelled claim(s), are subsequently found allowable. Therefore, the withdrawn process claims 14-20 that include all the limitations of the allowable product/apparatus clams(s) have been considered for rejoinder. The process claims 14-20 are considered allowable. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Claim 2
Line 11, “such that the bypass gas flowpath and a portion of the circulation gas flowpath forms a gas”

Reasons for Allowance 
Applicants amended claim 2 to recite the fuel oxygen conversion unit for a vehicle or an engine of the vehicle comprises feature of “the fuel oxygen conversion unit further defines a bypass gas flowpath in fluid communication with the circulation gas flowpath at a first location positioned upstream of the contactor and a second location positioned downstream of the fuel gas separator, such that the bypass flowpath and a portion of the circulation gas flowpath forms a gas flow loop that excludes the fuel gas separator” in the amendments to claims filed 09/08/2021. 
Applicants amended claim 9 to recite the fuel oxygen conversion unit for a vehicle or an engine of the vehicle comprises feature of “the fuel oxygen conversion unit comprises a first shutoff valve and a second shutoff valve, wherein the second shut off valve and the first shut off valve are disposed in the circulation gas flowpath between the fuel gas separator and contactor such that, when both the first shut off valve and the second shut off valve are closed, an amount of circulation gas is trapped between the second shut off valve and the first shut off valve” in the amendments to claims filed 09/08/2021. 
Applicants amended claim 11 to recite the fuel oxygen conversion unit for a vehicle or an engine of the vehicle comprises feature of “the fuel oxygen conversion unit comprises an isolation valve, wherein the isolation valve comprises: a first inlet for receiving gas from the circulation gas flowpath, and a second inlet for receiving the stripping gas from the stripping gas source, and wherein the isolation valve is operable to decrease an amount of the gas from the circulation gas flowpath while increasing the amount of the stripping gas from the stripping gas source” in the amendments to claims filed 09/08/2021. 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in 
a contactor; 
a fuel gas separator, the fuel oxygen conversion unit defining a circulation gas flowpath from the fuel gas separator to the contactor; and 
an isolation valve in airflow communication with the circulation gas flowpath for modulating a gas flow through the circulation gas flowpath to the contactor, 
wherein the fuel oxygen conversion unit further defines a bypass gas flowpath in fluid communication with the circulation gas flowpath at a first location positioned upstream of the contactor and a second location positioned downstream of the fuel gas separator, such that the bypass gas flowpath and a portion of the circulation gas flowpath forms a gas flow loop that excludes the fuel gas separator, and
wherein the isolation valve is further in fluid communication with the bypass gas flowpath and configured for selectively diverting the gas flow through the circulation gas flowpath to the bypass gas flowpath, is considered novel. 
The fuel oxygen conversion unit for a vehicle or an engine of the vehicle recited in claim 9 or claim 11 is considered novel. The gas turbine engine of the vehicle, recited in claim 21, comprising the fuel oxygen conversion unit of claim 9 is considered novel. 
The process claims 14-20 that include all the limitations of the allowable apparatus clam 9 are considered allowable. 
The closest prior art to Lo et al. (US 2016/0167802) disclose a fuel deoxygenation unit for a gas turbine engine of aircraft (paragraphs [0001]; [0017]), the fuel deoxygenation unit comprising (numerals from Fig. 1): (i) a contactor (104, Fig. 1) (paragraph [0025]); (ii) a fuel gas Lo discloses the fuel oxygen conversion unit (100, Fig. 1) further defines a bypass gas flowpath that deliver the inert gas via references 124 [Wingdings font/0xE0] 102 [Wingdings font/0xE0] 115 [Wingdings font/0xE0] 117 [Wingdings font/0xE0] 104 in Fig. 1 that is in fluid communication with the circulation gas flowpath at a first location (location at 124, Fig. 1) positioned upstream of the contactor (104, Fig. 1) and a second location (location at 126, Fig. 1) positioned downstream of the fuel gas separator (106, Fig. 1), wherein the circulation gas flowpath comprises an inert gas path from the fuel gas separator (106, Fig. 1) to the contactor (104, Fig. 1) via a gas pump (118, Fig. 1), an inert gas source (112, Fig. 1) and an inert gas supply control valve (124, Fig. 1) (i.e., an isolation valve).  The isolation valve (124, Fig. 1) is further in fluid communication with the bypass gas flowpath and configured for selectively diverting the gas flow through the circulation gas flowpath to the bypass gas flowpath (paragraph [0031]).  But Lo does not discloses feature of the fuel oxygen conversion unit further defines a bypass gas flowpath in fluid communication with the circulation gas flowpath at a first location positioned upstream of the contactor and a second location positioned downstream of the fuel gas separator, such that the bypass gas flowpath and a portion of the circulation gas flowpath forms a gas flow loop that excludes the fuel gas separator as recited in claim 2 of claimed invention. Lo does not disclose the feature of the fuel oxygen conversion unit recited in claim 9 or claim 11 of claimed invention. 
 Johnson et al. (US 9,687,773 B2) disclose an aircraft fuel deoxygenation and tank inerting system includes an inert gas source, a fuel deoxygenation system, and an air/fuel heat exchanger (Abstract). Johnson discloses in an embodiment (depicted in FIG. 6) the inert gas source 116 is implemented using a catalytic reactor 602 to oxidize fuel vapor and thereby deplete oxygen. In the depicted embodiment, a catalyst can be used to promote this reaction at relatively low temperature (col. 4, lines 20-24).
The teachings of Lo and Johnson, alone or in a combination, do not provide any guidance which would lead one to construct a fuel oxygen conversion unit for a vehicle or an engine of the vehicle as recited in claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772